                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Corinne Voeltz,                                )         Civil Action No. 2: 16-cv-2971-RMG
                                               )
               Plaintiff,                      )
                                               )               ORDER AND OPINION
       V.                                      )
                                               )
Bridge Charleston Investments E, LLC,          )
et al. ,                                       )
                                               )
               Defendants.                     )

Bridge Charleston Investments E, LLC,          )
et al. ,                                       )
                                               )
               Third-Party Plaintiffs,         )
                                               )
       V.                                      )
                                               )
Waupaca Elevator Company, Inc. ,               )
et al.,                                        )
                                               )
               Third-Party Defendants.         )


       This matter is before the Court on Defendant Easterlin Company' s ("Easterlin") motion for

summary judgment (Dkt. No. 121). For the reasons set forth below, the Court grants in part and

denies in part Defendant Easterlin's motion.

I.     Background

       On April 4, 2015, Plaintiff Corinne Voeltz rented a condominium at 113 East Arctic

Avenue, Unit C in Folly Beach, South Carolina (the "property"). (Dkt. No. 148-2 at 8 - 9.) On

April 4, 2015, Plaintiff was on the first floor (one floor up from the ground floor) of the property

and opened an access door to the elevator. (Id. at 22 - 23 , 34.) Plaintiff then stepped through the

door and fell down the elevator shaft because the elevator was not at the second floor. (Id.) The

elevator was manufactured by Defendant Waupaca Elevator Company, Inc. and was purchased


                                                   -1-
and installed in 2008 and 2009 by Defendant Colson Electric & Elevators, Inc. ("Colson"). (Dkt.

Nos. 121-5 ; 121-6 at 3.) At the time, Defendant Easterlin was the general contractor. (Dkt. No.

121-3 at 3 - 4.) Defendant JEM Development, LLC was the owner and developer of the property.

(Dkt. No. 121-3 at 5; 121-8.)   The property was later sold and, at the time of the incident, the

property was owned by Defendant Bridge Charleston Investments E, LLC ("Bridge Charleston")

and managed by Defendant Luxury Simplified Retreats ("Luxury Simplified"). (Dkt. Nos. 94-1 at

7; 121-8; 121-9 at 3 - 4.)

       Plaintiff brought claims against Defendant Easterlin for negligence, strict liability and

breach of warranty. (Dkt. No. 33 .) Easterlin now moves for summary judgment on all claims.

(Dkt. No . 121.) Plaintiff Voeltz opposes the motion. (Dkt. Nos. 123, 174.)

II.    Legal Standard

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. U S. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party' s position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 4 77

U.S. 242, 252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.




                                                -2-
         "When the moving party has carried its burden under Rule 56( c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with ' specific facts showing that there is a genuine issue

for trial. "' Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ' genuine issue for trial. "' Id. (quoting First Nat'! Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253 , 289 (1968)).

III.     Discussion

         The Supreme Court of South Carolina held that, under S.C.Code Ann.§ 15-73-10, South

Carolina's strict products liability statute, "a general contractor building a home performs a service

and does not sell a product." Fields v. J Haynes Waters Builders, Inc., 376 S.C. 545, 565, 658

S.E.2d 80, 91 (2008) (holding general contractor not liable for strict liability under statute as it

performs a service). It is undisputed that Easterlin's position here was solely as the general

contractor. (Dkt. No. 121-3 at 3 - 5.) Therefore, Easterlin is not subject to suit for strict liability

since it performed a service and is entitled to summary judgment on Plaintiffs cause of action for

strict liability.

         Plaintiff Voeltz brings claims of breach of warranty against Easterlin. It is unclear exactly

which warranties Plaintiff Voeltz asserts, only mentioning merchantability specificallty. (Dkt. No.

33 at   ~~   46 - 51.) However, the South Carolina Supreme Court recognized that the warranties

contained in the Uniform Commercial Code ("UCC"), including express, implied warranty of

merchantability and implied warranty of fitness for a particular purpose, do not apply to "contracts

which are purely for services." In re Breast Implant, 331 S.C. at 553. As held above, a general

contractor provides a service rather than selling a product. Fields, 376 S.C. at 565. Therefore, the

warranties under the UCC do not apply to Easterlin. Similarly, it is undisputed that Easterlin was


                                                 -3-
involved in building the property but did not sell the property.     (Dkt. Nos. 121-3 at 7; 121-8.)

Therefore, the warranty of habitability does not apply to Easterlin. See Kennedy v. Columbia

Lumber & Mf g. Co., 299 S.C. 335, 344, 384 S.E.2d 730, 736 (1989) ("the warranty of habitability

arises or springs from the sale of the home.")

       Nonetheless, Easterlin is subject to suit under the implied warranty of workmanlike service.

See Id.: Smith v. Breedlove , 377 S.C. 415, 422, 661 S.E.2d 67, 71 (2008) ("A builder who contracts

to construct a dwelling impliedly warrants that the work undertaken will be performed in a careful,

diligent, workmanlike manner."). While the Supreme Court of South Carolina has not explicitly

ruled on the issue, it has strongly indicated that this warranty extends only to subsequent purchasers

of the property. See Id. ("a subsequent purchaser may sue a professional builder on the implied

warranty of workmanlike service .... ") (emphasis added) ; Kennedy v. Columbia Lumber & Mfg.

Co., 299 S.C. 335, 345 (1989) ("Hence, a purchaser may sue a builder on his implied warranty of

service, despite the purchaser's lack of contractual privity.") (emphasis added). Therefore, as

Plaintiff was not the initial or subsequent purchaser of the home, she cannot bring a claim for

breach of the implied warranty of workmanlike service, and Defendant Easterlin is entitled to

summary judgment on the breach of warranty claim.

       However, while the warranty of workmanlike service does not extend to Plaintiff, the

Supreme Court of South Carolina has recognized that the duty of general contractor for liability in

tort does extend to individuals who will foreseeably occupy a structure. See Rogers v. Scyphers,

251 S.C. 128, 134 (1968) ("We think there was a duty on the defendants as builders to use

reasonable care in the construction of the home to avoid unreasonable risk and danger to those

who would normally be expected to occupy it. .. "); Kennedy v. Columbia Lumber & Mfg. Co., 299

S.C. 335, 346 (1989) (recognizing in tort "imposition of a legal duty on a builder to refrain from




                                                 -4-
constructing housing that he knows or should know will pose serious risks of physical harm. We

recognized such a duty, which should extend to foreseeable parties, in Rogers, 251 S.C. at

134 .... ").   Further, "[a]lthough a general contractor is not automatically responsible for the

negligence of a subcontractor, a builder who undertakes to supervise the construction of a building

has a duty to exercise reasonable care." Magnolia N. Prop. Owners' Ass 'n, Inc. v. Heritage

Communities, Inc., 397 S.C. 348, 370 (Ct. App. 2012).

         There is a dispute of material fact regarding whether Easterlin breached this duty, and

whether the breach proximately caused Plaintiffs injuries. Specifically, there is evidence in the

record that while Easterlin was not "on site physically doing work such as hammering .. . [,]" it

would "oversee that type of work." (Dkt. No. 121-3 at 4.) Further, there is evidence in the record

that, at the time of construction, the keeper, a component of the electro-mechanic interlock

("EMI"), that helps make sure that the door stays locked when the elevator is operating, was

misaligned at the time of installation. (Dkt. No. 174-4 at 5; 172-2; 174-3 at 8.) Indeed, at least

one expert tied the misalignment of the keeper to the ability of an individual to open the door even

when the elevator was not present. (Dkt. No. 174-4 at 5.) Therefore, there is a dispute of material

fact regarding whether Defendant Easterlin breached its duty, and whether that breach proximately

caused Plaintiffs injuries, and Easterlin is not entitled to summary judgment on the negligence

cause of action.

IV.      Conclusion

         For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART

Easterlin Company's Motion for Summary Judgment (Dkt. No. 121).              Easterlin Company's

Motion for Summary Judgment is GRANTED as to strict liability and breach of warranty.

Easterlin Company's Motion for Summary Judgment is DENIED as to negligence.




                                                -5-
       AND IT IS SO ORDERED.



                                     Richard Mark        el
                                     United States District Court Judge
February ~ 2019
Charleston, South Carolina




                               -6-
